DETAILED ACTION
Applicants' arguments, filed May 18, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicants elected Group I, without traverse, on May 6, 2020. Claims to Groups II and III have been cancelled by Applicants without prejudice or disclaimer. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b) - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 7, 17, 20, 31-32, 39-40, 42-43, 47, 49, 51, 55-56, 58, 63, 72, 76-77, 82, 94-95 and 98-102 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention.
	Claim 1 recites:

    PNG
    media_image1.png
    65
    528
    media_image1.png
    Greyscale


Based on the recitation, it is unclear whether the cationic surfactant is required to be CTAC.  the components of the recitation “said mixture” in line 14 are. In lines 3-4, an aqueous mixture comprising micelles of said surfactant is provided. In lines 6-7 TEA and TEOS are added to provide a mixture containing surfactant micelles, TEA and TEOS. Line 9 adds the additional requirement that CTAC be accounted for in the molar ratio, but fails to specify whether CTAC is part of a mixture, part of the micelles, or separate therefrom. Since CTAC is a surfactant (see claim 97), it is unclear if CTAC is required to be part of the mixture or part of the micelles as these components are required to include “said surfactant”. Clarification is requested. 


Claim Rejections - 35 USC § 112(d) – Improper Dependency
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 7 and 98, 101 and 102 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 fails to further limit claim 1, as claim 1 already requires CTAC. Claims 7 and 98 fails to require CTAC in the ratio wherein claim 1 requires CTAC. Claims 101 and 102 depend from claim 98. Applicant may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 17, 20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Corne (WO 2017/013250 – ref B9 on IDS provided 5/6/2020). 
Corne teaches synthesis of mesoporous silica nanomaterials which are completely surrounded by a supported lipid bilayer (SLB) [00001]. A ratio of ingredients may be 1/0.26/2/234.7 of TEOS/CTAC/TEA/H2O with ethanol as a solvent [00160]. The ingredients are mixed and mesoporous silica nanoparticles (MSNPs) are self-assembled [00006-00011]. The mixing may be performed by stirring [e.g.00158, 00162]. A suitable drug for incorporation into the MSNPs is doxorubicin [00078]. The MSNPs are incubated to adsorb substances on the surface [00109]. Suitable lipids include DPPC, cholesterol, and DSPC-PEG [0040]. 
It would have been prima facie obvious to one having ordinary skill in the art to pick from the suitable components and suitable formation steps taught by Corne with a reasonable expectation of success in formulating the instantly claimed MSNPs. Further, it would have been prima facie obvious to make larger batches. Examiner notes that the term “batch” is not limited by the instant claims or the specification. 
Claims 1-3, 7, 17, 20, 31-32, 39-40, 42-43, 47, 49, 51, 55-56, 58, 72, 76-77, 82, 94-95 and 98-102 are rejected under 35 U.S.C. 103 as being unpatentable over Corne (WO 2017/013250 – reference B9 on IDS provided 5/6/2020) in view of Liu (Irinotecan Delivery by Lipid-Coated Mesoporous Silica nanoparticles Shows Improved Efficacy and Safety over Liposomes for Pancreatic Cancer, ACS Nano 10:2702-2715 - reference C96 on IDS provided 5/6/2020).
Corne is discussed above but does not teach the addition of TEA8SOS or irinotecan.
 Liu teaches a method of making MSNPs by stirring CTAC, water, TEOS and then adding TEA8SOS, sonicating in the presence of ethanol, and evaporating solvent (pp.2710-2711). The TEA8SOS loaded lipid bilayer is then loaded with irinotecan by incubation in water bath (p.2711).
It would have been prima facie obvious to one having ordinary skill in the art making the MSNPs of corn to use TEA8SOS to encapsulate irinotecan into lipid bilayer coated MSNPs in order to effectively treat pancreatic cancer as taught by Lui. 

Claims 1-3, 7, 17, 20, 31-32, 39-40, 42, 47, 49, 51, 55, 58, 63, 72, 76-77, 82, 94-95 and 98-102 are rejected under 35 U.S.C. 103 as being unpatentable over Corne (WO 2017/013250 – reference B9 on IDS provided 5/6/2020) in view of Liu (Irinotecan Delivery by Lipid-Coated Mesoporous Silica nanoparticles Shows Improved Efficacy and Safety over Liposomes for Pancreatic Cancer - reference C96 on IDS provided 5/6/2020), the combination further in view of Tarn (Mesoporous Silica Nanoparticle Nanocarriers: Biofunctionality and Biocompatibility." Accounts of Chemical Research 46(3):792-801, reference C161 on IDS provided 5/6/2020).
The combination of Corne and Liu is discussed above, but does not appear to teach a targeting moiety. 
Tarn teaches attaching ligands to MSNPs in order to selectively bind to receptors overexpressed by cancer cells (Abstract, p.796, Figure 6). 
It would have been prima facie obvious to one having ordinary skill in the art making the MSNPs of Corne and Liu to include a targeting ligand or peptide in order to selectively deliver the agent (e.g. chemotherapeutic) to the target cite (cancer cells). 


Obviousness Remarks
Citing paragraph [0195] of the instant specification, Applicants argue:
Previously we have made 500 mg/batches of irinotecan silicasomes for research purposes using a laboratory protocol, e.g., as described in PCT Pub. No: PCT/US2017/012625 (WO 2017/120537)). While it is possible to synthesize a ~20 g batch of the silicasomes (enough for Phase 1 study that involves 10-15 human subjects) by linear scale up of the processes based on the 500 mg/batch protocol (/d.), this approach is not be suitable for a Phase 2 or 3 trial that may require 100g to Kg quantities. Problems incurred in scaling the laboratory protocol include, inter alia, impractical high reaction volumes, difficulty controlling particle quality (e.g., size, porosity, size distribution, zeta potential, etc.), purification difficulties, and cost concerns. [Emphasis added by Examiner]. 
Applicants thus submit that scaling up to Kg batch quantities would cause synthesis problems, so the rejection should be withdrawn. 
Examiner disagrees. The rejection is based on Corne, but Applicants cite to the instant specification’s reference to Nel as a basis for the inability to scale up. Applicants have not pointed to any reasons in which Corne could not be scaled up. Moreover, Nel explicitly teaches, “it is possible to synthesize a ~20g batch of silicasomes”. About 20 grams approaches the amount of “at least 30 grams” recited in instant claim 1. MPEP 2144.05. Alternatively, it would have been prima facie obvious to increase the amount of about 20g to 30g with a reasonable expectation of a similar result. As such, even giving weight to Applicants argument based on a reference that was not cited  or relied upon in the rejection, Applicants argument is unpersuasive. A skilled artisan following the teachings of Corne would find it obvious to optimize the batch size for efficiency. 

Applicants argue that instant claim 1 excludes ethanol, whereas Corne requires the addition of ethanol. Applicants then point out that instant claim 3 includes ethanol for precipitation, but submit the rejection should be withdrawn. 
Examiner disagrees. As set forth in MPEP 2144.04(IV)(C), changes in the sequence of adding ingredient is prima facie obvious. Thus, Applicants argument is unpersuasive. 

Applicants argue that Corne uses 2x the surfactant concentration and 3x greater TEA than the instantly recite, so the instant rejection should be withdrawn. 
Examiner disagrees. The instant claims recite a method that at some undisclosed time has a molar ratio of H2O : CTAC : TEA: TEOS ranges from 100 to 150 water : 0.06 to 0.10 CTAC : 0.04 to 0.08 TEA : 0.08 to 1.2 TEOS. Corne teaches a ratio of 234.7:0.26:2:1 or 100:0.11:0.85:0.43. The only instantly recited value that is not overlapping or approaching the values taught by Corne is the TEA, and the instant claims permit the addition of more TEA from the recited values. For this reason, Applicants argument is unpersuasive. 

Applicants argue that they have evaluated more than 70 synthetic protocols to integrate parameters that were not a priori obvious because the effects of various parameters could not be predicted. Applicants provide an example to successful synthesis (citing instant batches 49 and 71), so the rejection should be withdrawn. 
Examiner disagrees. Applicants have argued that the art is unpredictable, but Applicants can predictably extend the results of two batches to the entire scope instantly claimed. Applicants have not explained how the state of the art can be both unpredictable and predictable at the same time.  It is Applicants burden to show that an alleged unexpected result is commensurate in scope with the instant claims. MPEP 716.02(d). Here, Applicants have not met their burden, so the obviousness rejections are maintained. 


Other Relevant Prior Art 
Nel (WO 2017/120537) – Provided by Applicants as cite B10 IDS dated 5/6/2020. 


Conclusion
No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612